Name: Council Decision (EU) 2018/826 of 28 May 2018 on the conclusion of the Agreement for scientific and technological cooperation between the European Union and the Republic of Lebanon setting out the terms and conditions for the participation of the Republic of Lebanon in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA)
 Type: Decision
 Subject Matter: Asia and Oceania;  research and intellectual property;  cooperation policy;  international affairs;  European construction;  regions and regional policy;  natural environment;  health
 Date Published: 2018-06-06

 6.6.2018 EN Official Journal of the European Union L 140/1 COUNCIL DECISION (EU) 2018/826 of 28 May 2018 on the conclusion of the Agreement for scientific and technological cooperation between the European Union and the Republic of Lebanon setting out the terms and conditions for the participation of the Republic of Lebanon in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 186, in conjunction with point (a)(v) of the second subparagraph of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) Decision (EU) 2017/1324 of the European Parliament and of the Council (2) provides for the participation of the Union in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) jointly undertaken by several Member States. (2) The Republic of Lebanon (Lebanon) expressed its wish to join PRIMA as a Participating State and on an equal footing with the Member States and third countries associated to Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) participating in PRIMA. (3) In accordance with Article 1(2) of Decision (EU) 2017/1324 Lebanon is to become a Participating State in PRIMA subject to the conclusion of an international agreement for scientific and technological cooperation with the Union setting out the terms and conditions for the participation of Lebanon in PRIMA. (4) In accordance with Council Decision (EU) 2018/467 (3) the Agreement for scientific and technological cooperation between the European Union and the Republic of Lebanon setting out the terms and conditions for the participation of the Republic of Lebanon in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) (the Agreement), was signed on 27 February 2018, subject to its conclusion at a later date. (5) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement for scientific and technological cooperation between the European Union and the Republic of Lebanon setting out the terms and conditions for the participation of the Republic of Lebanon in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) is hereby approved on behalf of the Union (4). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 5(2) of the Agreement (5). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 May 2018. For the Council The President E. KARANIKOLOV (1) Consent of 17 April 2018 (not yet published in the Official Journal). (2) Decision (EU) 2017/1324 of the European Parliament and of the Council of 4 July 2017 on the participation of the Union in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) jointly undertaken by several Member States (OJ L 185, 18.7.2017, p. 1). (3) Council Decision (EU) 2018/467 of 25 September 2017 on the signing, on behalf of the Union, and provisional application of the Agreement for scientific and technological cooperation between the European Union and the Republic of Lebanon setting out the terms and conditions for the participation of the Republic of Lebanon in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) (OJ L 79, 22.3.2018, p. 1). (4) The Agreement has been published in OJ L 79, 22.3.2018, p. 3, together with the decision on signature. (5) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.